Citation Nr: 1722622	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for a left knee disability, including left knee middle compartment osteoarthritis and status post uni-compartmental joint replacement. 

2. Entitlement to a rating in excess of 10 percent for right knee middle compartment osteoarthritis and status post uni-compartmental joint replacement.

3. Entitlement to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1987 and April 1990 to April 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal of the  September 2010 (left knee) and August 2013 (TDIU and right knee) rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction presently resides with the RO in North Little Rock, Arkansas.

By way of history, in an August 2010 rating decision, the RO granted service connection for left knee osteoarthritis, with a 10 percent disability rating effective May 1, 2010. In a September 2010 statement, the Veteran indicated agreement with his 10 percent disability rating for the left knee osteoarthritis. In a September 2010 rating decision, provided to the Veteran in October 2010, the RO granted service connection for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement with an evaluation of 30 percent effective May 1, 2010. In an October 2010 statement, he disagreed with the 10 percent disability rating, arguing that his knee had worsened.

In a February 2011 rating decision, the RO continued the 30 percent disability rating for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement and proposed decreasing the separate 10 percent disability rating for left knee osteoarthritis to a noncompensable rating. In a May 2011 rating decision, the RO discontinued the separate 10 percent rating for osteoarthritis. 

In a June 2011 statement, the Veteran agreed with the revocation of his 10 percent rating for osteoarthritis and the 30 percent disability rating for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement.

However, he then indicated that a temporary 100 percent evaluation was warranted for one year following his September 29, 2009 surgery to his left knee (which occurred while he was in service). He claimed that he should receive the temporary 100 percent from May 1, 2010 (the day following his discharge) to September 28, 2009. 

In April 2012, the RO issued a statement of the case (SOC) indicating that an evaluation in excess of 30 percent for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement was not warranted.

In June 2012 the Veteran filed a timely substantive appeal to the April 2012 SOC. In January 2013, the RO issued a supplemental SOC (SSOC) continuing the denial of a disability rating in excess of 30 percent for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement, with consideration of a temporary 100 percent disability rating following left knee surgery.

The Veteran has previously indicated that he is satisfied with his current 30 percent disability rating for the left knee disability. (June 2011 statement). However, he has not withdrawn that claim. As such, he is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). Additionally, the RO appears to have continued its consideration of the increased rating claim following receipt of the June 2011 statement. As VA continued to assert jurisdiction over the issue of a disability rating in excess of 30 percent for a left knee disability, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claim. See Percy v. Shinseki, 23 Vet. App. 37   (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Board further notes that in May 2012 the RO issued a rating decision proposing a reduction in the 30 percent disability rating for the right and left knee disabilities to 10 percent ratings. In an April 2013 rating decision, the RO initiated the reduction to a 10 percent disability rating for the right knee disability. 

In January 2014, the Board granted a temporary increase to 100 percent effective May 1, 2010 for the claim of left knee middle compartment osteoarthritis and status post uni-compartmental joint replacement (herein referred to as a left knee disability) which is currently 30 percent disabling.  The Board noted that the criteria for a 100 percent evaluation based on the uni-compartmental replacement of the service-connected left knee on September 29, 2009, for the remainder of the one year following the Veteran's April 30, 2010, separation from service (from May 1, 2010 to September 29, 2010) were met.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further, the Veteran perfected the appeal of the right knee and TDIU claims in a May 2016 VA Form 9 (and clarified the issues being appealed in email correspondence later that month) and requested a Board video conference.  The hearing has not been scheduled.  Given that the increased rating for the left knee is intertwined with the TDIU, all issues should be remanded for a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange to have the Veteran scheduled for a videoconference hearing at his local VA office. Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



